DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 06/13/2022, with respect to the objection to the specification have been fully considered and are persuasive. 
The amendments to paragraph [0017] correct the previously-raised informality. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 06/13/2022, with respect to the objection to claims 3, 10, and 15 have been fully considered and are persuasive. 
The amendments to claims 3, 10, and 15 correct the previously-raised informalities. Accordingly, the objection to claims 3, 10, and 15 has been withdrawn. 
Applicant’s arguments, see Pg. 8, filed 06/13/2022, with respect to the 35 USC 101 rejection of claims 1-15 have been fully considered and are persuasive. 
Upon consideration of the amended claim language, the Examiner is in agreement with Applicant’s arguments.  Accordingly, the 35 USC 101 rejection of claims 1-15 has been withdrawn. 
Applicant’s arguments, see Pgs. 8-9, filed 06/13/2022, with respect to the 35 USC 102 and 35 USC 103 rejections have been fully considered and are persuasive. 
The Examiner is in agreement with Applicant’s arguments, as Colby does not appear to teach or suggest at least determining a score for the potential landing zone based on the LiDAR measurements, selecting, by the flight control system, a color for the potential landing zone based on the score determined from the LiDAR measurements, and overlaying, by the flight control system, the representation of the potential landing zone presented at the display device with the color selected based on the score. Accordingly, the 35 USC 102 and 35 USC 103 rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US 2013/0179011 A1), hereinafter Colby, in view of Abernathy et al. (US 2016/0137309 A1), hereinafter Abernathy.

Regarding claim 1, Colby teaches a method, comprising:
a flight control system comprising one or more processors of an aerial vehicle
Colby teaches ([0053]): "In cases of extreme emergency, processing system 200 may be configured to place the aircraft in an emergency autopilot mode navigating towards the highest ranked candidate emergency landing site. This may occur when the processing system determines that there exists only one emergency landing site within a current flight-capable range of the aircraft and that any delays from the pilot may jeopardize the ability of the aircraft to reach the landing site." Colby further teaches ([0027]): "FIG. 2 illustrates a processing system 200 configured as a general purpose computer that can be adapted with suitable machine-readable instructions to execute an emergency landing size algorithm according to various embodiments of the invention. Components of processing system 200 may include, but are not limited to, at least one processing unit 205a, 205b..."
outputting, by the flight control system, a representation of the potential landing zone associated with the region at a display device in the aerial vehicle;
Colby teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation... The emergency landing sites may be displayed to the pilot on the video display 110 as latitude, longitude coordinates, as points or symbols on a map of the area, or a combination thereof."
determining, by the flight control system, a score for the potential landing zone…
Colby teaches ([0053]: "In cases of extreme emergency, processing system 200 may be configured to place the aircraft in an emergency autopilot mode navigating towards the highest ranked candidate emergency landing site. This may occur when the processing system determines that there exists only one emergency landing site within a current flight-capable range of the aircraft and that any delays from the pilot may jeopardize the ability of the aircraft to reach the landing site." Colby further teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location...  In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."
the score corresponding to a suitability of the potential landing zone for landing the aerial vehicle;
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location...  In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."
However, Colby does not outright teach a score for the potential landing zone based on the LiDAR measurements, selecting, by the flight control system, a color for the potential landing zone based on the score determined from the LiDAR measurements, and overlaying, by the flight control system, the representation of the potential landing zone presented at the display device with the color selected based on the score. Abernathy teaches a landing hazard avoidance display, comprising:
receiving, by a flight control system..., from one or more light-detection and ranging (LiDAR) sensors of the aerial vehicle, LiDAR measurements of a region of terrain that corresponds to a potential landing zone;
Abernathy teaches ([0006]): "It is therefore an aspect of the embodiments that a vehicle moving along a flight path can measure the topology of the surface along the flight path. An aircraft can use LIDAR, RADAR, or related technologies to measure the topology…" Abernathy further teaches ([0007]): "For an aircraft, the surface topology is the land surface and can include measurements of elevation as well as measurements of ground clutter such as bushes." Abernathy still further teaches ([0025]): "As the vehicle 10 travels along its flight path 101, the vehicles topology sensing platform emits signals 102 that are reflected by the terrain 103..."
…a score for the potential landing zone based on the LiDAR measurements,
Abernathy teaches ([0006]): "It is therefore an aspect of the embodiments that a vehicle moving along a flight path can measure the topology of the surface along the flight path. An aircraft can use LIDAR, RADAR, or related technologies to measure the topology…" Abernathy further teaches ([0007]): "For an aircraft, the surface topology is the land surface and can include measurements of elevation as well as measurements of ground clutter such as bushes." Abernathy still further teaches ([0025]): "As the vehicle 10 travels along its flight path 101, the vehicles topology sensing platform emits signals 102 that are reflected by the terrain 103..." The Examiner notes that Colby determines the rank based in part on a distance from a flight obstacle (Colby [0054]). Colby is thus modified to provide the measurement of obstacles in the environment (i.e., flight obstacles) using the LIDAR of Abernathy.
selecting, by the flight control system, a color for the potential landing zone based on the score determined from the LiDAR measurements;
Abernathy teaches ([0024]): "Landing hazard avoidance displays can provide rapidly understood visual indications of where it is safe to land a vehicle and where it is unsafe to land a vehicle. Color coded maps can indicate zones in two dimensions relative to the vehicles position where it is safe to land. The map can be simply green (safe) and red (unsafe) areas with an indication of scale or can be a color coding of another map such as a surface map. The color coding can be determined in real time based on topological measurements and safety criteria..."
and overlaying, by the flight control system, the representation of the potential landing zone presented at the display device with the color selected based on the score.
Abernathy teaches ([0029]): "The hazard map 209 can be fed directly to a presentation module 214 that provides it as a map display 215 to a user 216. Alternatively, the hazard map can be combined with a surface map 211 by a map combiner to produce a color coded surface map 213 that is displayed to the user."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Abernathy to provide a score for the potential landing zone based on the LiDAR measurements, selecting, by the flight control system, a color for the potential landing zone based on the score determined from the LiDAR measurements, and overlaying, by the flight control system, the representation of the potential landing zone presented at the display device with the color selected based on the score. Colby and Abernathy are each directed towards similar pursuits in the field of vehicle landing zone evaluation. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Abernathy, as doing so serves to provide the pilot with a rapidly understood visual indication of landing zone safety, as recognized by Abernathy ([0024]).

Regarding claim 2, Colby and Abernathy teach the aforementioned limitations of claim 1. Colby further teaches:
presenting, by the flight control system, a graphical image representative of the score at the display device.
Colby teaches ([0052]): "The candidate emergency landing sites may be displayed as an overlay on a contour map 301, ground-cover map 302, surface water map 303, flight obstacle map 304, or any combination of maps thereof. In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110..." Colby further teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." FIG. 3A, included below, depicts the presentation of a graphical image representative of the score at the display device.

    PNG
    media_image1.png
    353
    463
    media_image1.png
    Greyscale


Regarding claim 6, Colby and Abernathy teach the aforementioned limitations of claim 1. Colby further teaches:
receiving, by the flight control system, a selection input to select the potential landing zone for evaluation via the display device,
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site." Colby further teaches ([0023]): “In this embodiment, the indicator 150 or button 155 is always enabled during flight to be activated by the pilot or crew member whenever touched or pressed, so that an emergency landing site algorithm will immediately initiate on processing system 200."
wherein the selection input is received in response to an operator touching the representation of the potential landing zone at the display device.
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site."

Regarding claim 7, Colby and Abernathy teach the aforementioned limitations of claim 1. Colby further teaches:
determining the score for the potential landing zone is further based on at least one of a flatness of the potential landing zone, a variation in the flatness of the potential landing zone, and a slope of the potential landing zone.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."

Regarding claim 8, Colby teaches a system, comprising:
a display device;
Colby teaches ([0052]): "The candidate emergency landing sites may be displayed as an overlay on a contour map 301, ground-cover map 302, surface water map 303, flight obstacle map 304, or any combination of maps thereof. In some embodiments ,the emergency landing site symbols may be touch sensitive on a video display 110..."
and a flight control system of an aerial vehicle, the flight control system comprising one or more processors configured to:
Colby teaches ([0053]): "In cases of extreme emergency, processing system 200 may be configured to place the aircraft in an emergency autopilot mode navigating towards the highest ranked candidate emergency landing site. This may occur when the processing system determines that there exists only one emergency landing site within a current flight-capable range of the aircraft and that any delays from the pilot may jeopardize the ability of the aircraft to reach the landing site." Colby further teaches ([0027]): "FIG. 2 illustrates a processing system 200 configured as a general purpose computer that can be adapted with suitable machine-readable instructions to execute an emergency landing size algorithm according to various embodiments of the invention. Components of processing system 200 may include, but are not limited to, at least one processing unit 205a, 205b..."
output a representation of the potential landing zone associated with the region at the display device in the aerial vehicle;
Colby teaches ([0020]): "FIG. 1A depicts a video display 110 that may be part of an aircraft's operating console... The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator during an in-flight emergency situation... The emergency landing sites may be displayed to the pilot on the video display 110 as latitude, longitude coordinates, as points or symbols on a map of the area, or a combination thereof."
determine a score for the potential landing zone…
Colby teaches ([0053]: "In cases of extreme emergency, processing system 200 may be configured to place the aircraft in an emergency autopilot mode navigating towards the highest ranked candidate emergency landing site. This may occur when the processing system determines that there exists only one emergency landing site within a current flight-capable range of the aircraft and that any delays from the pilot may jeopardize the ability of the aircraft to reach the landing site." Colby further teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location...  In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."
the score corresponding to a suitability of the potential landing zone for landing the aerial vehicle
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location...  In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."
However, Colby does not outright teach providing a score for the potential landing zone based on the LiDAR measurements, selecting, by the one or more processors, a color for the potential landing zone based on the score determined from the LiDAR measurements, and overlaying, by the one or more processors, the representation of the potential landing zone presented at the display device with the color selected based on the score. Abernathy teaches a landing hazard avoidance display, comprising:
receive, from one or more light-detection and ranging (LiDAR) sensors of the aerial vehicle, LiDAR measurements of a region of terrain that corresponds to a potential landing zone; 
Abernathy teaches ([0006]): "It is therefore an aspect of the embodiments that a vehicle moving along a flight path can measure the topology of the surface along the flight path. An aircraft can use LIDAR, RADAR, or related technologies to measure the topology…" Abernathy further teaches ([0007]): "For an aircraft, the surface topology is the land surface and can include measurements of elevation as well as measurements of ground clutter such as bushes." Abernathy still further teaches ([0025]): "As the vehicle 10 travels along its flight path 101, the vehicles topology sensing platform emits signals 102 that are reflected by the terrain 103..."
...a score for the potential landing zone based on the LiDAR measurements,
Abernathy teaches ([0006]): "It is therefore an aspect of the embodiments that a vehicle moving along a flight path can measure the topology of the surface along the flight path. An aircraft can use LIDAR, RADAR, or related technologies to measure the topology…" Abernathy further teaches ([0007]): "For an aircraft, the surface topology is the land surface and can include measurements of elevation as well as measurements of ground clutter such as bushes." Abernathy still further teaches ([0025]): "As the vehicle 10 travels along its flight path 101, the vehicles topology sensing platform emits signals 102 that are reflected by the terrain 103..." The Examiner notes that Colby determines the rank based in part on a distance from a flight obstacle (Colby [0054]). Colby is thus modified to provide the measurement of obstacles in the environment (i.e., flight obstacles) using the LIDAR of Abernathy.
select a color for the potential landing zone based on the score determined from the LiDAR measurements;
Abernathy teaches ([0024]): "Landing hazard avoidance displays can provide rapidly understood visual indications of where it is safe to land a vehicle and where it is unsafe to land a vehicle. Color coded maps can indicate zones in two dimensions relative to the vehicles position where it is safe to land. The map can be simply green (safe) and red (unsafe) areas with an indication of scale or can be a color coding of another map such as a surface map. The color coding can be determined in real time based on topological measurements and safety criteria...”
and overlay the representation of the potential landing zone presented at the display device with the color selected based on the score.
Abernathy teaches ([0029]): "The hazard map 209 can be fed directly to a presentation module 214 that provides it as a map display 215 to a user 216. Alternatively, the hazard map can be combined with a surface map 211 by a map combiner to produce a color coded surface map 213 that is displayed to the user."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby to incorporate the teachings of Abernathy to provide a score for the potential landing zone based on the LiDAR measurements, selecting, by the one or more processors, a color for the potential landing zone based on the score determined from the LiDAR measurements, and overlaying, by the one or more processors, the representation of the potential landing zone presented at the display device with the color selected based on the score. Colby and Abernathy are each directed towards similar pursuits in the field of vehicle landing zone evaluation. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Abernathy, as doing so serves to provide the pilot with a rapidly understood visual indication of landing zone safety, as recognized by Abernathy ([0024]).

Regarding claim 9, Colby and Abernathy teach the aforementioned limitations of claim 8. Colby further teaches:
the one or more processors are further configured to present a graphical image representative of the score at the display device.
Colby teaches ([0052]): "The candidate emergency landing sites may be displayed as an overlay on a contour map 301, ground-cover map 302, surface water map 303, flight obstacle map 304, or any combination of maps thereof. In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110..." Colby further teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." FIG. 3A, included above, depicts the presentation of a graphical image representative of the score at the display device.

Regarding claim 13, Colby and Abernathy teach the aforementioned limitations of claim 8. Colby further teaches:
the one or more processors are further configured to select the potential landing zone for evaluation in response to a touch at the display device presenting the representation of the potential landing zone.
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site." Colby further teaches ([0023]): “In this embodiment, the indicator 150 or button 155 is always enabled during flight to be activated by the pilot or crew member whenever touched or pressed, so that an emergency landing site algorithm will immediately initiate on processing system 200."

Regarding claim 14, Colby and Abernathy teach the aforementioned limitations of claim 8. Colby further teaches:
the score is determined further based on at least one of a flatness of the potential landing zone, a variation in the flatness of the potential landing zone, and a slope of the potential landing zone.
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past..."


Claim(s) 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby and Abernathy in view of Constans et al. (US 2015/0276428 A1), hereinafter Constans.

Regarding claim 3, Colby and Abernathy teach the aforementioned limitations of claim 1. Colby further teaches:
the graphical image includes a graded scale…
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." FIG. 3A, included above, demonstrates that the three depicted candidate emergency landing sites are graded on a ranked scale of 1, 2, and 3.
However, neither Colby nor Abernathy outright teach that a location of a score bar on the graded scale is indicative of a value of the evaluation score. Constans teaches a method and system for assisting the piloting of an aircraft, comprising:
the graphical image includes… a score bar,
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." FIG. 3, included below, depicts the score bar located on the lower part of the display.

    PNG
    media_image2.png
    724
    548
    media_image2.png
    Greyscale

a location of the score bar on the graded scale being indicative of a value of the score.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." Constans even further teaches ([0011]): "determination, at least with the help of said current flight conditions, of the following approach distances which correspond to distances in a horizontal plane between projections in this horizontal plane of the current position of the aircraft and of a position of contact with the ground:" Thus, the approach distances of Constans are concerned with a position of contact with the ground (i.e., landing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby and Abernathy to incorporate the teachings of Constans to provide that a location of the score bar on the graded scale is indicative of a value of the evaluation score. Colby, Abernathy, and Constans are each at least partially concerned with displaying relevant locations to a pilot of an aircraft. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Constans, as doing so beneficially allows for the pilot to easily see (e.g., with a single glance) how distances are placed in order, as recognized by Constans ([0056]).

Regarding claim 4, Colby, Abernathy, and Constans teach the aforementioned limitations of claim 3. Colby further teaches:
the graphical image includes an icon,
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example."
further comprising receiving, by the flight control system, an input to select the potential landing zone at the icon.
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site." Colby further teaches ([0025]): "The video display may be operably connected to processing system 200 through a video interface 250, or in some embodiments through a wireless interface 260."

Regarding claim 5, Colby, Abernathy, and Constans teach the aforementioned limitations of claim 3. However, neither Colby nor Abernathy outright teach displaying a minimum threshold bar at the graphical image. Constans further teaches:
displaying, by the flight control system, a minimum threshold bar at the graphical image displayed via the display device.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." In at least FIG. 3, included above, it is shown that the minimum approach distance corresponds to a solid black bar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby, Abernathy, and Constans to further incorporate the teachings of Constans to provide displaying, by the flight control system, a minimum threshold bar at the graphical image displayed via the display device. Colby, Abernathy, and Constans are each at least partially concerned with displaying relevant locations to a pilot of an aircraft. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Constans, as doing so beneficially allows for the pilot to easily see (e.g., with a single glance) how distances are placed in order, as recognized by Constans ([0056]).

Regarding claim 10, Colby and Abernathy teach the aforementioned limitations of claim 9. Colby further teaches:
the graphical image includes a graded scale…
Colby teaches ([0054]): "Candidate emergency landing sites 330 may be ranked or prioritized and numbered accordingly, as depicted in FIG. 3A. The ranking of an emergency landing site may depend on any combination of a number of factors, e.g., slope of ground, size of landing area, distance to allied location... In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past... Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." FIG. 3A, included above, demonstrates that the three depicted candidate emergency landing sites are graded on a ranked scale of 1, 2, and 3.
However, neither Colby nor Abernathy outright teach that a location of a score bar on the graded scale is indicative of a value of the evaluation score. Constans teaches a method and system for assisting the piloting of an aircraft, comprising:
the graphical image includes… a score bar,
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." FIG. 3, included below, depicts the score bar located on the lower part of the display.

    PNG
    media_image2.png
    724
    548
    media_image2.png
    Greyscale

a location of the score bar on the graded scale being indicative of a value of the score.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." Constans even further teaches ([0011]): "determination, at least with the help of said current flight conditions, of the following approach distances which correspond to distances in a horizontal plane between projections in this horizontal plane of the current position of the aircraft and of a position of contact with the ground:" Thus, the approach distances of Constans are concerned with a position of contact with the ground (i.e., landing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby and Abernathy to incorporate the teachings of Constans to provide that a location of the score bar on the graded scale is indicative of a value of the evaluation score. Colby, Abernathy, and Constans are each at least partially concerned with displaying relevant locations to a pilot of an aircraft. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Constans, as doing so beneficially allows for the pilot to easily see (e.g., with a single glance) how distances are placed in order, as recognized by Constans ([0056]).

Regarding claim 11, Colby, Abernathy, and Constans teach the aforementioned limitations of claim 10. Colby further teaches:
the graphical image includes an icon,
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example."
and the one or more processors are further configured to select the potential landing zone based on an input received via selection of the icon.
Colby teaches ([0052]): "Candidate emergency landing sites may be identified to the pilot or a crew member using pre-designated symbols 330, as depicted in FIG. 3A for example… In some embodiments, the emergency landing site symbols may be touch sensitive on a video display 110, such that touching one of the candidate sites may invoke automatic navigation of the aircraft to the selected site." Colby further teaches ([0025]): "The video display may be operably connected to processing system 200 through a video interface 250, or in some embodiments through a wireless interface 260."

Regarding claim 12, Colby, Abernathy, and Constans teach the aforementioned limitations of claim 10. However, neither Colby nor Abernathy outright teach displaying, by the one or more processors, a minimum threshold bar at the graphical image displayed via the display device. Constans further teaches:
the one or more processors are further configured to display a minimum threshold bar for the score at the graphical image displayed via the display device.
Constans teaches ([0055]): "As shown in FIG. 3, the display management computer 24 displays, along a scale of said screen in the cockpit, a first symbol S1 associated with the minimum approach distance, a second symbol S2 associated with the standard approach distance and a third symbol S3 associated with the distance to destination. These three symbols are placed in order on the scale according to the predetermined order of the distances with which these symbols are associated." Constans further teaches ([0056]): "Thus, it is very easy for the pilot to see, with a single glance, how these three distances are placed in order. For example, in the case shown in FIG. 3, these distances are arranged on the scale in increasing order from left to right. Given that the third symbol S3 associated with the distance to destination is displayed in the most rightward position on this scale, the pilot can see immediately that the distance to destination is greater than the other two distances." In at least FIG. 3, included above, it is shown that the minimum approach distance corresponds to a solid black bar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby, Abernathy, and Constans to further incorporate the teachings of Constans to provide displaying, by the one or more processors, a minimum threshold bar at the graphical image displayed via the display device. Colby, Abernathy, and Constans are each at least partially concerned with displaying relevant locations to a pilot of an aircraft. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Constans, as doing so beneficially allows for the pilot to easily see (e.g., with a single glance) how distances are placed in order, as recognized by Constans ([0056]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby and Abernathy in view of Spero et al. (US 5,072,218 A), hereinafter Spero.

Regarding claim 15, Colby and Abernathy teach the aforementioned limitations of claim 8. However, neither Colby nor Abernathy outright teach that the display device comprises a visor for a pilot. Spero teaches a contact-analog headup display for an aircraft pilot, comprising:
the display device comprises a visor for a pilot.
Spero teaches (Col. 15 lines 59-62): "Turning now to FIG. 9, a pilot's head 116, helmet 118 and a generalized helmet mounted display device 118 are illustrated. As shown, the pilot views the real world through the helmet mounted screen." Spero further teaches (Col. 17 lines 50-65): "For example, for a CRT helmet mounted, headup display type approach... the pilot may be thought of, without limitation, as viewing the world outside his aircraft through a transparent projection "screen" 130 or "window" as shown in FIG. 10 so that the points of interest on the earth, expressed in helmet coordinates, have their coordinates projected or transformed from the three dimensions of the object space to the two dimensions of the transparent screen..." The Examiner has interpreted displaying points of interest on the earth to align with the intended purpose of evaluating and displaying potential landing zones of the instant application.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby and Abernathy to incorporate the teachings of Spero to provide that the display device includes a visor for a pilot. Colby, Abernathy, and Spero are each at least partly concerned with the communication of information to a pilot using a human machine interface. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Spero, as doing so beneficially avoids decoupling the pilot from what is being displayed by allowing the pilot to avoid the assumption of artificial vantage points, as recognized by Spero (Col. 9 lines 13-27).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geoffroy et al. (US 2011/0118910 A1) teaches a device for assisting the landing of an aircraft on the deck of a ship, including indicating the state of landing zones on a display using a change of color. Holtz et al. (US 2019/0248487 A1) teaches aerial vehicle smart landing, including the selection of the flattest area to land on and the use of a touch-screen in determining the location to land..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662            


/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662